Citation Nr: 0928478	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-05 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to July 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York which, in part, denied entitlement to service connection 
for left ankle pain.  

During the pendency of this appeal, jurisdiction of the 
Veteran's claims file was transferred to the Winston-Salem, 
North Carolina RO which has certified the case for appellate 
review. 

Per the Veteran's request in his VA Form 9 (formal appeal), a 
hearing at the Board's central offices in Washington, D.C. 
was scheduled for May 2005.  However, in an April 2005 
letter, the Veteran indicated that he would not be able to 
attend the hearing and did not wish to be in attendance at 
the hearing.  

The Board remanded this case in April 2008 for additional 
development.  The development has been fully completed.


FINDING OF FACT

A current left ankle disorder is not related to a disease or 
injury in active service.  


CONCLUSION OF LAW

Service connection for a left ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA provided the Veteran with required notice regarding his 
service connection claim, in correspondence sent in April 
2008.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his service connection claim, and identified his 
duties in obtaining information and evidence to substantiate 
his claim.  The letter also provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to Dingess.  The letter also told him 
to send any pertinent evidence in his possession.

The only deficiency with regard to notice in this case is 
that VCAA notice was provided following the initial 
adjudication of the claim.  However, this timing deficiency 
was cured by readjudication of the claim in a March 2009 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records and VA and private medical 
treatment records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran was provided a VA examination in June 2004, prior 
to his separation from service.  The examiner could not find 
a current left ankle disability.  On VA outpatient treatment 
in August 2004, the Veteran voice complaints of left ankle 
pain with but no underlying ankle disability was identified.  
In October 2004, the Veteran was seen at the Grace Hospital 
after sustaining an injury to his left ankle while playing 
soft ball.  A comminuted fracture was identified, but there 
is no competent evidence linking this injury to service.  
Because there is no competent evidence that a current left 
ankle disability may be related to service, further 
examination is unnecessary. 

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); see Caluza v Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of "continuity of symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layman is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Lay testimony is, however, competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21. 
Vet. App. 303 (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Analysis

The Veteran's service treatment records show no findings of a 
left ankle disorder, except for those noted on the June 2004 
VA examination.  At the June 2004 VA examination, the Veteran 
reported occasional left ankle pain.  He said that he had 
never had a fracture, but had experienced multiple sprains.  

On observation, there was no swelling or deformity of the 
left ankle.  The Veteran had normal gait and station.  He did 
not use any aides for ambulation.  The range of motion was 
entirely normal with dorsiflexion from 0 to 20 degrees and 
plantar flexion from 0 to 40 degrees.  There was no medial or 
lateral laxity.  There was normal alignment of the os calcis 
with the longitudinal axis of the "tib-fib."  There was no 
swelling, tenderness, or fatigue with three repetitions of 
the ankle range of motion.  The clinical impression was 
normal physical examination of the ankle.  The examiner 
stated that he could not ascribe any physical diagnosis to 
the left ankle.  He further stated that the ankle did not 
appear to give the Veteran any physical impairment.

In a report of medical history completed for separation from 
service on the same day as the VA examination, the Veteran 
reported that he had left ankle pain, having turned it over 
twice in the last week, but had received no treatment.  On 
examination for separation from service, no pertinent 
abnormality was noted.

The August 2004 VA outpatient treatment record shows the 
Veteran was seen for complaints related to left ankle 
injuries, which he had reportedly sustained during active 
duty service, including a questionable left ankle fracture.  
Clinical findings revealed pain with post tibial calcaneal 
ligament, with mild weakness on inversion, and flat feet.  
Strength was 5/5 and the range of motion was complete in all 
four extremities.  The Veteran had a steady gait.  The 
clinical assessment was post traumatic arthritis, ligament 
strain and weakness, secondary to the above findings.  
However, on X-ray examination there was no evidence of 
fracture, dislocation, bony or joint pathology, or soft 
tissue change.  The clinical impression was normal left 
ankle.  The Veteran was issued a brace.

The September 2004 treatment record from Grace Hospital shows 
that the Veteran had sustained a left ankle injury while 
playing softball.  He was diagnosed as having left fibular 
shaft fracture with disruption of the left tibia fibula 
syndesmosis and a tear of the deltoid ligament, and required 
surgical repair.  No prior history of left ankle impairment 
was reported.  There is no other medical evidence of record.

Turning to the merits of the claim, the Veteran has a current 
left ankle disability, the residuals of left fibular shaft 
fracture with disruption of the left tibia fibula syndesmosis 
and tear of deltoid ligament.  

There is evidence of an in-service left ankle injury 
demonstrated by the Veteran's report of left ankle pain after 
twisting his left ankle on two occasions.  However there was 
no clinical evidence of a chronic left ankle disorder in 
service, as the VA examination and X-ray of the ankle were 
normal and the examiner found no disability.  

There is no competent medical opinion or other evidence that 
suggests any current residuals of the post-service left 
fibular shaft fracture with disruption of the left tibia 
fibula syndesmosis and tear of deltoid ligament was caused by 
or, is otherwise related to military service.  Indeed, the 
record clearly shows that the Veteran suffered an intervening 
injury to his ankle several months after separating from 
service.  Moreover, the Veteran has not provided any evidence 
of a current left ankle disability other than the fracture of 
his ankle several years ago. 

Service connection may not be presumed for a left ankle 
disability, particularly arthritis, despite the 2004 finding 
of post-traumatic arthritis.  In this regard, the initial 
impression of arthritis was rejected following X-rays, and it 
was ultimately found that there was no evidence of fracture, 
dislocation, bony or joint pathology, or soft tissue change.  
The X-ray studies at Grace Hospital also yielded no findings 
of arthritis.  

The only positive finding reported during the August 2004 
treatment was pain.  Pain without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
"disability" for which service connection may be granted).  
Sanchez-Benitez v. West, 13 Vet App 282 (1999).

While a disability was identified following the intercurrent 
injury in September 2004, there is no competent evidence 
linking this disability to service.

The Veteran served in Afghanistan and received the Purple 
Heart Medal.  Where, a veteran engaged in combat, 
satisfactory lay evidence that an injury or disease was 
incurred in service will be accepted as sufficient proof of 
service connection where such evidence is consistent with the 
circumstances, conditions, or hardships, of service.  38 
U.S.C.A. § 1154(b) (West 2002).  Section 1154(b) sets forth a 
three step sequential analysis that must be undertaken when a 
combat veteran seeks benefits under the method of proof 
provided by the statute.  First, it must be determined 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  Second, it must be determined whether the 
proffered evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  Finally, if the 
first two requirements are met, VA "shall accept the 
veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence exists.  In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of a 
current disability and of a nexus between service and a 
current disability is still required under Section 1154(b).  
Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 
Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  

While the record shows that the Veteran did serve in combat, 
he has not reported a left ankle injury during such combat.  
Moreover, the weight of the competent evidence is that the 
ankle was normal at the time of the Veteran's separation from 
service.  Hence, the evidence is against finding a continuity 
of symptomatology or a link between in-service injuries and a 
current disability.

The Board has considered the statements of the Veteran 
linking his left ankle disability to military service, but as 
a lay person, he is not competent to provide an opinion 
concerning medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  His reports of ongoing symptomatology are 
outweighed by the normal findings on examinations and the 
absence of any underlying disability.

In the absence of a chronic left ankle disability in service, 
or competent medical evidence of a nexus between the current 
residuals of a post-service ankle fracture and left ankle 
pain in service, the Board finds that the criteria for 
establishing service connection for a left ankle disability 
have not been met.  The preponderance of the evidence is 
against the claim and the benefit-of-the-doubt doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).  


ORDER

Service connection for a left ankle disorder is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


